SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35-3.0039609.0 MATERIAL FACT Pursuant to article 2 of CVM Instruction 358, Companhia Siderúrgica Nacional (“CSN”) hereby informs its shareholders and the market in general that it has subscribed, today, 35,766,351 common shares of Usinas Siderúrgicas de Minas Gerais S.A. (“USIMINAS”), for the total amount of R$ 178,831,755.00. Of this sum, 33,719,233 common shares were subscribed directly by CSN, for the total amount of R$168,596,165.00, and 2,047,118 common shares were subscribed by VR1 Fundo de Investimento Multimercado Crédito Privado (“VR1”), of which CSN owns its total quotas, for the total amount of R$10,235,590.00. The shares subscribed by CSN and by VR1 were subscribed in the context of USIMINAS’ capital increase of 200,000,000 common shares, at R$ 5.00 per share, totaling R$ 1,000,000,000.00. The capital increase was approved on April 18, 2016 at USIMINAS’ Extraordinary Shareholders´ Meeting. CSN highlights that the subscription was exercised within the limits of its preference rights. São Paulo, May 19, 2016 Paulo Rogério Caffarelli Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 19, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
